DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a non-final Office action responsive to a reply filed on October 27, 2022.
Claims 1, 6, 9, 18, 25 and 26 have been amended.
Claims 2, 7, 13, 17 and 22-24 have been canceled.
Claims 1, 3-6, 8-12, 14-16, 18-21, 25 and 26 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement filed on October 27, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a copy of an English-language translation and a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of reference listed (JP S50-19196) that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 25 is rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as being anticipated by Somerfield et al. (U.S. Patent Publication No. 2013/0291341 A1, cited by applicant). 
Somerfield et al. (‘341) disclose a clamping device (10) for clamping an elongate article (102), the clamping device (10) comprising:
	a body (12) 
	a clamping mechanism (34, 46) in the body (12), the clamping mechanism (34) comprising a clamping member (34 of 28, see Fig. 10) and an urging member (46) for urging (as described in paragraph [0093]) the clamping member (34) into clamping engagement with the elongate article (102);
the body (12) having a reaction formation (42) along which the elongate article (102) can extend, the reaction formation (42) being for applying a reaction force (a reaction force from urging member 46) to the elongate article (102) when so engaged by the clamping member (34; see paragraphs [0091] & [0095]);
a carriage (defined by portions 38A, 38A, 38B, 38B; see Fig. 10) on which the clamping member (34) is carried (as depicted in Fig. 10), the carriage being movable (i.e., rotatably movable relative to the body, as portions 38A, 38A, 38B, 38B rotate about shaft 30 (see paragraph [0082)) relative to the body (12); and 
a release member (defined by release arrangement 14 that includes portions 24, 24 of member 14) on the carriage (portions 24, 24 are engaged on the carriage portions 38A, 38A, as depicted in at least Fig. 9 and described in paragraph [0087]) for releasing the clamping member (34) from engagement with the elongate article (102, see paragraph [0084]), the release member extending outwardly (as depicted in at least Figs. 1 and 5-8) from the body (12).

Claim 25 is rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as being anticipated by Pasbrig (U.S. Patent No. 3,628,221, cited by applicant). 
Pasbrig (‘221) disclose a clamping device (702, see at least Figs. 1-12) for clamping an elongate article (701), the clamping device (702) comprising:
	a body (706) 
	a clamping mechanism (8, 714) in the body (702), the clamping mechanism (8, 714) comprising a clamping member (8, see Fig. 4) and an urging member (712) for urging (as demonstrated in at least Fig. 4) the clamping member (8) into clamping engagement with the elongate article (701, as depicted in Fig. 4);
the body (702) having a reaction formation (portion of body in contact with cable 701, indicated as RF in the annotated Fig. 4, provided herein) along which the elongate article (701) can extend, the reaction formation (706) being for applying a reaction force (a reaction force from urging member 714) to the elongate article (701) when so engaged by the clamping member (8);
a carriage (slide member 711) on which the clamping member (8) is carried (as depicted in Fig. 4), the carriage being (711) movable (i.e., slidably movable relative to the body 702)  relative to the body (706); and 
a release member (708) on the carriage (711) for releasing the clamping member (8) from engagement with the elongate article (701), the release member (708) extending outwardly (as depicted in least Fig. 4) from the body (706).


    PNG
    media_image1.png
    305
    922
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1, 3-6, 8-12, 14-16, 18-21 and 26 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record fails to suggest of make obvious, the claimed clamping device for clamping an elongate article, viewed as a whole, requiring the wherein the carriage comprises a socket portion for receiving the clamping member, the socket portion defining a cavity in which the clamping member is received, in combination with the other limitations of the claim. Thus, claims 3-6, 8-12, 14-16, 18-21 depending from claim 1 are in condition for allowance. 
Regarding claim 26, in view of the amendment to claim 26 to require the allowable  limitations of claim 8, where the carriage comprises a first holding portion for holding the urging member, the first holding portion defining a first holding recess for receiving a first end portion of the urging member, claim 26 is in condition for allowance. See applicant’s remarks on page 10 of the rely filed on October 18, 2022.  
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed October 18, 2022 have been fully considered but they are not persuasive. Applicant’s remarks pertaining to -
“Claim 25 includes the feature of “a release member on the carriage”. This
feature is not disclosed in US 2013/0291341 Al (Somerfield). In Somerfield, the
clamping member is released by pressing together the two halves of the
housing. There is no disclosure of a release member on the carriage. In addition,
Somerfield does not contain any suggestion that would lead a person having ordinary
skill in the art to incorporate a release member on the carriage. Therefore, this feature
is not obvious to a person having ordinary skill in the art.”, 
is not persuasive since Somerfield (‘341) anticipates this limitation as expressed in the rejection herein, where - a release member (defined by release arrangement 14 that includes portions 24, 24 of member 14) on the carriage (portions 24, 24 are engaged on the carriage portions 38A, 38A, as depicted in at least Fig. 9 and described in paragraph [0087]) for releasing the clamping member (34) from engagement with the elongate article (102, see paragraph [0084]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/            Primary Examiner, Art Unit 3677